EXHIBIT 10.3

Summary of Non-Employee Director Compensation

For Service on the Board of Directors of Esterline Technologies Corporation

 

 

Compensation Paid to Non-Employee Directors   

Annual retainer for non-executive Chairman of the Board

   $ 150,000

Annual retainer for non-employee directors (other than the non-executive

  

Chairman of the Board)

   $ 30,000

Attendance (in person) at Board meeting (per meeting fee)

   $ 1,500

Attendance (by phone) at Board meeting (per meeting fee)

   $ 750

Annual issuance of fully-paid Common Stock

   $ 72,000 Compensation for Attendance at Committee Meetings

Attendance (in person) at Committee meeting (per meeting fee)

   $ 1,500

Attendance (by phone or internet) at Committee meeting (per meeting fee)

   $ 750 Additional Compensation for Committee Chairpersons

Audit Committee

   $ 12,500

Compensation Committee

   $ 7,500

Technology Committee

   $ 5,000

Nominating & Corporate Governance Committee

   $ 5,000

Executive Committee (per meeting fee attended in person)

   $ 3,000

Executive Committee (per meeting fee attended by phone or internet)

   $ 1,500

Additional Compensation for the Lead Independent Director

   $ 25,000